In view of appellant's motion for rehearing, we have again carefully considered the facts adduced before the trial court in the effort to obtain bail. Sam Lebo was a bachelor living alone and shown by the record to own considerable property. Applicant was a nephew and entitled to one-eighth of the estate of Sam Lebo. The body of Sam Lebo was found in his home giving every evidence of having been dead for several days. There were a number of bullet holes in it and the effects of said Sam Lebo had been disturbed indicating that someone had gone thru them. Appellant admitted to several people that he shot and killed deceased and that he got from him after his death what money he had. No mitigating fact appears in this record.
Without discussing the testimony further we are of the opinion that the judgment of the trial court refusing bail was correct and the motion for rehearing will be overruled.
Overruled.